Citation Nr: 0209827	
Decision Date: 08/14/02    Archive Date: 08/21/02

DOCKET NO.  02-05 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

This matter came before the Board of Veterans' Appeals 
(Board) from a July 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania that reopened a previously denied claim of 
entitlement to service connection for PTSD, but denied 
service connection for this disorder. 

Although the RO reopened this claim, the Board is required to 
consider whether the veteran has submitted new and material 
evidence warranting the reopening of this claim before 
considering them on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  
As such, the issue is as characterized above.


REMAND

In his substantive appeal received in May 2002, the veteran 
requested a hearing before a member of the Board at the RO 
(i.e. a Travel Board hearing).  In a statement received later 
in May 2002, the veteran reiterated this request.  As such, a 
hearing should be scheduled.  

In view of this, the case is REMANDED for the following 
action:


The RO schedule the veteran for a Travel 
Board hearing and properly notify him of 
this hearing.  38 U.S.C.A. § 7107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2001). 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




